Title: From Thomas Jefferson to William Carmichael, 16 May 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia May 16. 1791.

Mr. Swanwick informs me that the house of Morris, Willing & Swanwick have suffered a very considerable loss in the port of St. Andero, by an abuse of office, in having a cargo of corn thrown overboard as being bad, when it was in fact perfectly good. I know that in some countries of Europe it is often difficult to obtain justice against persons protected by court favor. In this, as in all other instances where our citizens shall have occasion to seek justice in the country of your residence, I would wish you to interfere just so far as by the influence of your character to counterbalance the undue protection of their opponents, so as that equal and impartial justice may be done them.
The regulation by which they suffer in the present instance, is, in it’s nature extremely susceptible of abuse, and prevails, as I am told only in the ports of the bay of Biscay. The patronage of our commerce being the chief object of our diplomatic establishments abroad, you would render that an essential service could you obtain  a repeal of this regulation, or an impartial exercise of it, if the repeal cannot be obtained; and in any event, a permission to re-export a cargo of grain condemned. I have the honour to be with great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

